The opinion of the Court was delivered by
Willaed, C. J.
Plaintiff, by his agent, Dunbar, delivered a bale of cotton to Smalls, the agent of defendants, for shipment to Charleston. ’ Subsequently it was seized in the hands pf defendants by the Sheriff, under an attachment, as the property of Dunbar. This attachment was subsequently released, the property being left at such release in the defendants’ hands. Subsequently to this, defendants’ agent permitted Turner to take possession of it as the property of Dunbar, claiming to have an agricultural lien upon it. Defendants’ agent thereupon received it at the hands of Turner and shipped it on his account to Charleston. The jury found a verdict for plaintiff, and the defendants ask to have that verdict set aside on exceptions taken to the charge of the Court.
*122The first exception is to the second request to charge, namely, “ that if afterwards the railroad agent received the cotton in the ordinary way from Turner, the defendant is not liable to Faust.”
The meaning of this is, that upon the removal of the attachment, the goods being still in the defendants’ hands, they were under no obligation to ship the cotton under the original delivery to them for that purpose. This is not correct. The acceptance of the cotton from the plaintiff’s agent for the purpose of shipment bound them by the terms of a contract, which could not be dissolved by the act of the defendants alone. If the cotton had been taken entirely from their custody by the Sheriff, and if, after the attachment had been released, they had refused to receive or ship the cotton, the original contract to ship for account of the plaintiff might have been at an end. But, electing through their agent to retain the goods after their release by the Sheriff they remained bound by the original contract with the plaintiff This precludes the correctness of the proposition under consideration.
The next request to charge refused was as follows: “That the railroad company is not liable to Faust in any event, unless it received the cotton from him in the ordinary way.” The meaning of this request is not clear. It implies that there is only one way in which the defendants could have become bound to the plaintiff as carrier of goods, but does not disclose what that way is.
This request is indefinite and calculated to mislead the jury, and is, in point of fact, untrue, for the defendants may assume the obligation of carriers of goods in a variety of ways. The contract may be consummated by different words and different acts, and may be implied when not in form expressed.
The next request refused is as follows: “That the Deputy Sheriff delivered the cotton to Turner and not to Faust.” The evidence would appear to be otherwise; but, at all events, that is purely a matter of fact, about which the Court could not be required to charge the jury.
The last request refused is as follows: “That if the railroad agent accepted a delivery of the cotton from Faust knowing of the attachment, it is for the jury to consider whether or not it was a willful act on Smalls’ part; and, if so, defendant is not liable to Faust.”
No foundation appears in the evidence warranting any request on this subject. It is not charged, and does not appear, that any *123wrong was perpetrated by the original-- acceptance of the goods from plaintiff’s agent; therefore, the effect of such a supposititious case need not be considered. The ground on which the verdict rests is the voluntary relinquishment of the cotton to Turner by the defendant’s agent, while it w;as held as the property of Faust and under contract for shipment iii his behalf, and it is not for the defendants to affirm any wrong that may have been done to Turner, if any there was, by the act of Faust in 'delivering the cotton to them for shipment. .'
The requests are properly refused and the appeal must be dismissed.
Melver, A. J., concurred.